Citation Nr: 0708494	
Decision Date: 03/22/07    Archive Date: 04/09/07

DOCKET NO.  04-23 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right hip 
disability, claimed as secondary to service-connected 
disabilities.

2.  Entitlement to service connection for bilateral 
chondromalacia, claimed as secondary to service-connected 
disabilities. 

3.  Entitlement to service connection for a right ankle 
disability claimed as secondary to service-connected 
disabilities.

4.  Entitlement to service connection for degenerative 
changes of the lumbar spine claimed as secondary to service-
connected disabilities. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from May 1967 until May 1969.  
Among other decorations, he received the Combat Infantry 
Badge.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a February 2002 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
St. Petersburg, Florida.

It is noted that the veteran had also perfected appeals 
regarding the issues of entitlement to service connection for 
right shoulder, heart and cervical spine disabilities, and 
entitlement to increased ratings for diabetes mellitus and 
peripheral neuropathy.  However, the veteran withdrew those 
issues at his October 2006 videoconference hearing before the 
undersigned.

The issues on appeal had been denied by the RO in an October 
1999 rating decision.  However, on its own motion, the RO 
readjudicated those claims in February 2002 on the merits 
pursuant to Section 7(b) of the Veterans Claims Assistance 
Act.  As such, finality did not attach to the October 1999 
rating decision. VAOPGCPREC 3-2001.  

It is also observed that a prior 1970 rating decision denying 
service connection for a low back disability.  As such, 
consideration of that claim on a direct basis is not 
permissible until new and material evidence is received to 
reopen the claim.  See 38 C.F.R. § 3.156(a).  However, while 
the 1970 RO determination is final as to a direct service 
connection claim, the veteran's contention here is that his 
current back problems are secondary to service-connected 
disabilities.  This constitutes a new theory of entitlement 
and may be considered on the merits at this time.  


FINDINGS OF FACT

1.  The competent evidence does not demonstrate any current 
disability of the right hip.

2.  The competent evidence does not demonstrate that 
bilateral chondromalacia is causally related to any service-
connected disability.

3.  The competent evidence does not demonstrate that a right 
ankle disability is causally related to any service-connected 
disability.  

4.  The competent evidence does not demonstrate that 
degenerative changes of the lumbar spine are causally related 
to any service-connected disability.  


CONCLUSIONS OF LAW

1.  A right hip disability was not proximately due to or the 
result of a service-connected disability.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 5103A, 5107(b) (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.303 (2006).

2.  Bilateral chondromalacia was not proximately due to or 
the result of a service-connected disability.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 5103A, 5107(b) (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.303 (2006).

3.  A right ankle disability was not proximately due to or 
the result of a service-connected disability.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 5103A, 5107(b) (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.303 (2006).

4.  Degenerative changes of the lumbar spine were not 
proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 
5107(b) (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.303 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further regarding notice, on March 3, 2006, the United States 
Court of Appeals for Veterans Claims (Court) issued its 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Court in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection," therefore, the Department of Veterans 
Affairs (VA) is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In the present case, VA satisfied its duty to notify by means 
of a May 2001 letter from the agency of original jurisdiction 
(AOJ) to the appellant.  The letter informed the appellant of 
what evidence was required to substantiate the claims and of 
his and VA's respective duties for obtaining evidence.  While 
the letter did not expressly discuss secondary service 
connection, this is harmless error because the veteran was 
subsequently informed of the elements of secondary service 
connection in an April 2004 statement of the case.  

In the present case, notice to the veteran did not explain 
the law pertaining to disability ratings or effective dates.  
However, because the instant decision denies the veteran's 
secondary service connection claims, no disability evaluation 
or effective date will be assigned.  As such, there can be no 
possibility of any prejudice to the veteran.

It is unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in [his] possession 
that pertains" to his claim.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter the Board finds that he 
has been notified of the need to provide such evidence, for 
the following reasons.  The AOJ letter noted above informed 
him that additional information or evidence was needed to 
support his claim, and asked him to send the information or 
evidence to the AOJ.  Under these circumstances, the Board is 
satisfied that the appellant has been adequately informed of 
the need to submit relevant evidence in his possession. 

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's reports of VA and private post service 
treatment and examination.  Additionally, the claims file 
contains the veteran's own statements in support of his 
claim, to include testimony provided at an October 2006 
videoconference hearing before the undersigned.  The Board 
has carefully reviewed such statements and concludes that he 
has not identified further evidence not already of record.  
The Board has also perused the medical records for references 
to additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claim.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Discussion

The Board has reviewed all of the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim.  

Again, the veteran is claiming entitlement to service 
connection for a right hip disability, bilateral 
chondromalacia, a right ankle disability, and degenerative 
changes of the lumbar spine.  Specifically, he contends that 
the claimed conditions are secondary to service-connected 
disabilities.  

At the outset, it is noted that the competent evidence of 
record fails to demonstrate any current disability of the 
right hip.  For this reason, a grant of service connection, 
on either a direct, secondary or presumptive basis is not 
justified.  Indeed, in the absence of proof of a present 
disability there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

The Board will now consider the veteran's remaining claims.  
Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2006).  See Harder v. Brown, 5 Vet. App. 183, 187 (1993).  
Additional disability resulting from the aggravation of a 
non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

As noted above, the first question for consideration in a 
secondary service connection claim is whether the evidence of 
record demonstrates current disability.  Here, a September 
1997 treatment report from Methodist Medical Center contains 
an impression of osteoarthritis of the right knee and rule 
out meniscal tear and osteonecrosis of the left knee.  
Subsequent VA outpatient reports dated in 1999 and 2000 
reflect further treatment for knee pain.  With respect to the 
lumbar spine, VA examination in August 2001 shows 
degenerative changes.  Finally, x-rays of the right ankle 
taken in August 2001 also show mild degenerative changes.  

Based on the foregoing, current disability is established as 
to the knees, the back and the right ankle.  Therefore the 
first element of a secondary service connection claim has 
been satisfied.  Moreover, it is not in dispute that the 
veteran is service connected for pes planus and 
psychophysiologic cardiovascular and gastrointestinal 
reaction.  However, the overall evidence of record does not 
demonstrate that the current bilateral knee, back and right 
ankle disabilities are proximately due to or the result of 
the service-connected disabilities.  In so finding, the Board 
acknowledges a September 2000 VA outpatient treatment report 
in which it was noted that the veteran was inverting his feet 
to relieve the pain associated with his service-connected pes 
planus.  It was noted that such gait mechanics "may be a 
contributing factor" in the veteran's back pain.  However, a 
VA examiner in September 1999 had expressly stated his 
opinion that it was highly unlikely that the veteran's pes 
planus was causing the current back and right ankle symptoms.  
Rather, he believed that the current symptoms were 
attributable to a post-service industrial injury.  Another VA 
examiner in August 2001 again rejected the possibility that 
the veteran's lumbar symptomatology was due to his service-
connected pes planus.  

The Board observes that the VA opinions were offered after 
considering the veteran's medical history, and following an 
objective examination.  Moreover, the August 1999 VA examiner 
suggested an alternate cause of the veteran's back problems, 
namely an occupational injury.  The effect of such injury on 
the veteran's back was not considered by the VA caregiver in 
August 2000.  Indeed, it is not clear that such caregiver was 
even aware of any post-service injury.  Additionally, it is 
noted that the VA examiners are physicians, while the 
credentials of the VA caregiver in August 2000 are not 
indicated.  Finally, the August 2000 opinion was speculative 
in nature and did not conclude that it was at least as likely 
as not that the veteran's back problems were proximately due 
to his service-connected pes planus. For all of these 
reasons, the conclusions reached by the VA examiners carry a 
higher probative weight than the favorable August 2000 
opinion contained in the August 2000 clinical record.   

As explained above then, the preponderance of the evidence is 
against the conclusion that the veteran's current low back 
condition is due to a service-connected disability.  
Moreover, there is no competent evidence finding that his 
bilateral knee and right ankle problems are related to a 
service-connected disability.  
In this regard, the Board acknowledges a March 2003 statement 
from the veteran, in which he expresses his belief that his 
service-connected pes planus affected his knees.  However, he 
has not been shown to possess the requisite training or 
credentials needed to render a competent opinion as to 
medical causation.  As such, his lay opinion does not 
constitute competent medical evidence and lacks probative 
value.  See Routen v. Brown, 10 Vet. App. 183, 186 (1997), 
aff'd, 142 F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 Vet. 
App. 195, 201 (1996); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).

Based on the foregoing, a grant of secondary service 
connection is not permissible as to any of the claimed 
disabilities.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).



ORDER

Service connection for a right hip disability is denied.

Service connection for bilateral chondromalacia is denied. 

Service connection for a right ankle disability is denied.

Service connection for degenerative changes of the lumbar 
spine is denied. 


____________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


